Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12 of copending Application No. 17/534,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations recite all the of the limitations of the current application.
Claim 1, 20, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 17 of copending Application No. 17/744,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations recite all the of the limitations of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of 17/384,951
Claim 1 of 17/534,476
Claim 1 of 17/744,738
A method of collaborating between a first computer associated with a first display at a first location and a second computer associated with a second display at a second location, the method comprising:

establishing a connection between the first and second computers;

starting a virtual canvas on the first computer;

sending the virtual canvas from the first computer to the second computer;

wherein either the first computer or the second computer may be a host computer for a file-based object on the canvas, sending the file-based object between a host computer and a non-host computer so that the file-based object is located on the same location on the canvas for the first and second computers; and

wherein either the first computer or the second computer may be a host computer for a live source on the virtual canvas, streaming a live source object between a host computer running the live source object and a non-host computer by

creating a live source window for the live source object within the virtual canvas on the host computer,

sending the metadata information for the live source window to the non- host computer so that the live source window 1s at the same location on the virtual canvas for the first and second computers, and

streaming the live source object to the live source window from the host computer to the non-host computer
A method of collaborating between a first computer associated with a first display at a first location and a second computer associated with a second display at a second location, the method comprising:

establishing a connection between the first and second computers;

starting a virtual canvas on the first computer;

sending the virtual canvas from the first computer to the second computer;

wherein either the first computer or the second computer may be a host computer for a file-based object on the canvas, sending the file-based object between a host computer and a non-host computer so that the file-based object is located on the same location on the canvas for the first and second computers; and

wherein either the first computer or the second computer may be a host computer for a live source on the virtual canvas, streaming a live source object requiring authorization between a host computer running the live source object requiring authorization and a non-host computer by

creating a live source window for the live source object requiring authorization within the virtual canvas on the host computer,

sending metadata information for the live source window to the non-host computer so that the live source window is at the same location on the virtual canvas for the first and second computers, and

streaming the live source object requiring authorization to the live source window from the host computer to the non-host computer, and

on condition that the host computer for the live source object requiring authorization leaves the virtual canvas and no other non-host computer for the live source object requiring authorization viewing the canvas is known to have

authorization to view the live source object requiring authorization, a

placeholder screen is displayed in the live source window on the virtual canvas.
A method of collaborating between a first display computer associated with a first display at a first location and a second display computer associated with a second display at a second location, the method comprising:

establishing a connection between the first and second display computers;

opening a virtual canvas to be shared by the first and second display computers, the virtual canvas to be displayed on the first and second displays simultaneously, wherein either the first display computer or the second display computer may be a host computer for objects on the virtual canvas; and

sending a first object other than a live object from a host computer of the first object to a non-host computer by sending data associated with the first object on the virtual canvas stored on the host computer of the first object from the host computer of the first object to the non-host computer to be stored locally, thereby creating a shared canvas;

storing the first object locally on the non-host computer;

sending data associated with a second object that is a live object on the virtual canvas stored on a host computer of the second object from the host computer of the second object to the non-host computer to be stored locally;

streaming the second object from a host computer for the second object, wherein each of the first and second objects are at respective single locations on the shared canvas; and

content of the second object is continuously synchronized with the host computer.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171